DETAILED ACTION

The present application (Application No. 17/096,291), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Application is a divisional of Application No. 16/351102.
This Office action is in reply to communications by Applicants responding to first office action on the merits, received 24 June, 2022


Status of Claims

Claims 1-2, have been amended. Claims 3-4, are new. Therefore, claims 1-4, are currently pending and addressed below.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1, as amended recites the limitation: “upon selection by the user of an icon that indicates that the identifier is accurate, notifying the provider through the network that the list type identifier is accurate”. however, there is insufficient antecedent basis for this limitation in the claim language. The claim language attempts to further limit “the network”, but the claim language has not established the limitation “network”. Claim 3 inherits this rejection through dependency from claim 1. Appropriate clarification and correction is required.


Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1: In the instant case, claims 1 and 3, are directed to a method (a process), and claims 2 and 4 are directed to a system, therefore the claims are directed to statutory categories of invention.
Step 2A- Prong 1: The independent claims comprise steps of: displaying; notifying; selecting; displaying; and uploading. These are steps of transmitting/receiving data, analyzing data, making determinations/correlations, and displaying/presenting data. These steps merely describe a method of observing, evaluating and judging data, all of which can be done by a human, and/or a series of generic interactive steps that can be done mentally, but for the recitation of generic computer components. The uploading is nothing more than a step of transmitting data which but for the recitation of generic computer components can be done mentally.
In the claimed invention an AI model receives and is trained with item data (i.e., lead data) with the objective of outputting label type classification. The independent claims are directed to an iterative process method where an AI algorithm model displays lead type identifiers to a human; the human (using a user interface) then determines which identifiers are accurate and which are inaccurate. If the lead type identifier is are accurate the user notifies a provider of this accurate determination. If the lead type identifiers are inaccurate, the interface displays to the human alternative type descriptors, and then the human repeats the accurate/inaccurate determination steps, until a lead type identifier is considered accurate, at which point this subsequent accurate identifier determination is communicated to a provider “for use as a teaching input to refine identification of item types by the Al engine”. However it is noted, no active recitation of an actual model retraining (much less model training) is recited beyond mention of an intended “refining” use.
The claims are directed to a method performed by humans of label validation or model retraining. The claims describe humans going through an iterative process, almost like a wizard, wherein humans interact with label types and determine whether they are accurate or not, and iterate the process as needed over a list of lead type labels until an accurate determination is obtained. This concept represents managing personal behavior or interactions between people (including teaching, and following rules or instructions). This concept therefore falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, wherein all the claim steps can be seen as being part of the of managing interactions abstract idea.
At the crux of the invention there are human interactions, consisting of receiving, analyzing and transmitting lead data. The claimed invention depicts aspects of a human-in-the-loop artificial intelligence methodology.
Step 2A- Prong 2: Additional elements include: user device having a memory, a processor, a network interface connected to the provider through a network, and a set of display control instructions stored in the memory and executable by the processor; uploading.
This generic processor limitation is no more than mere instructions to apply the exception using a generic processor. The “network interface connected to the provider through a network” is merely invoked as a tool to perform the abstract idea (mere instructions to apply the exception) as discussed in MPEP 2106.05(f). Accordingly, the additional elements when viewed individually and as a whole do not integrate the abstract idea into a practical application.
Step 2B: Based on the reasoning provided under Step 2A- Prong 2, the claims under Step 2B do not recite “significantly more” than the abstract idea. At this point, either under the “Certain Methods of Organizing Human Activity” grouping scenario where all the claim steps can be seen as being part of the abstract ideas, or under the “Mental Processes” grouping scenario, the analysis is terminated because the same analysis with respect to Step 2A Prong Two applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception.
The invention is about depicts a human-in-the-loop artificial intelligence methodology or supervised machine learning validation, however any steps of how the AI model is trained or retrained beyond steps of providing human feedback on labels, are not actively claimed and represent intended use.
Although as mentioned above, the analysis is terminated because the same analysis with respect to Step 2A Prong Two applies here in Step 2B, it is noted that human-in-the-loop artificial intelligence methodology or supervised machine learning validation has been well-understood, routine and conventional in the field before the filing of the instant invention.
Lisuk et al (US 20160078022) teaches human-in-the loop methodology in association with AI, whereas  a forward search of Lisuk performed in PE2E Search Tool and constrained by the 03/12/2019 priority date of the instant application: {("2016/0078022").urpn. AND (PGPB | USPT | USOC).dbnm. AND @ad<"20190312"}, yields eleven (11) hits of US patents alone (not counting other types of documents) with filings dating back to 2015, that have relied in part on this prior art and are therefore indicative of features that have been well-understood, routine and conventional in the field before the filing of the instant invention. 

The dependent claims have been considered. Additional limitations recited in the dependent claims include: item type is a lead type identifier. When considered as a whole, the same analysis with respect to Step 2A Prong Two and step 2B, apply to these additional elements. They cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The dependent claims have been considered. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, are rejected under 35 U.S.C. 103 as being unpatentable over Lisuk et al. (US 2016/0078022) (hereinafter “Lisuk8022”) in view of Munro et al. (US 2016/0162458) (hereinafter “Munro2458”).

Regarding claims 1-2, Lisuk8022 discloses:
enabling a user to input training data through a user device to an Al engine utilized by a provider comprising the steps of: 
displaying on the user device an item to be analyzed by the Al engine, a type identifier for the item, and selectable icons respectively indicative of whether the item type identifier is accurate or inaccurate; 
upon selection by the user of an icon that indicates that the identifier is accurate, notifying the provider through the network that the list type identifier is accurate; 
upon selection by the user of an icon that indicates that the identifier is inaccurate, displaying on the user device a list of potential identifiers, and 
upon selection of one of the potential identifiers, uploading the selected potential identifier to the provider through the network for use as a teaching input to refine identification of 

Techniques for a classification system with methodology for enhanced verification. In one approach, a classification computer trains a classifier (item type) (a type identifier for the item) (input training data) based on a set of training documents. After training is complete, the classification computer iterates over a collection unlabeled documents and uses the trained classifier to predict a label for each unlabeled document (an item to be analyzed by the Al engine). A verification computer retrieves one of the documents assigned a label by the classification computer. The verification computer then generates a user interface that displays select information from the document and provides an option to verify the label predicted by the classification computer or provide an alternative label (the identifier is accurate) (the identifier is inaccurate). The document and the verified label are then fed back into the set of training documents and are used to retrain the classifier to improve subsequent classifications (uploading the selected potential identifier to the provider through the network for use as a teaching input to refine identification of item types by the Al engine). In addition, the document is indexed by a query computer based on the verified label and made available for search and display. (see at least Lisuk8022, abstract, fig. 4).
Examiner’s note: Regarding the recitation “uploading the selected potential identifier to the provider through the network for use as a teaching input to refine identification of item types by the Al engine”, the Examiner has analyzed the claim language and phrasing as indicated by the underlined sections or words above, and determined that the phrasing is not required due to the terminology being intended use or expected results, in conformity with MPEP § 2111.04. In particular, the claim only actively recites a step of “uploading the selected potential identifier to the provider through the network”, but does not positively recite a step of “refining identification of item types by the Al engine”, therefore the claim merely recites what the "uploading” is "intended" or "expected" to provide. This intended field of use carries little or no patentable weight.
The disclosed technologies relate generally to classification systems (item type) and, more particularly, to classification systems with methodologies for efficient verification of machine learning generated labels. (see at least Lisuk8022, ¶1).
Machine learning model or machine learner ("classifier") (Al engine), implemented on classification computer 301 (see at least Lisuk8022, fig, 3, ¶67).
The classification computer 301 trains a classifier based on a set of training documents retrieved from the labeled document database 303. After training is complete, the classification computer 301 iterates over unlabeled documents from the unlabeled document database 303 and uses the trained classifier to determine a label for those documents. The documents classified by the classification computer 301 are then exported to the classified document database 305 (a list of potential identifiers). The verification computer 304 retrieves classified documents from the classified document database 305 and generates a user interface that provides an option to verify the label predicted by the classification computer 301 or provide an alternative label (see at least Lisuk8022, fig. 4, ¶21, 77-78) 

 (selectable icons respectively indicative of whether the ).
In an embodiment, verification computer 304 represents a computing device that is configured to provide a user interface for verifying the labels provided by the classification computer 301 (see at least Lisuk8022, fig. 3, ¶70).
In some embodiments, the verification computer 304 retrieves as input a document and label stored by the classification computer 301 in the classified document database 305. The verification computer 304 then generates a user interface that displays data from the document and the results of the classification. For example, the user interface may display text from the document, as well as a table detailing the respective score of each potential label for the document. In the problem domain of identifying a target protein of a medical study (item type), the labels may correspond to the different proteins discussed in the study, with the highest scoring protein representing the best predicted label of the classification computer 301. In addition, the user interface of the verification computer 304 provides one or more controls (selectable icons as claimed) that are configured to receive input representing reviewer confirmation of the predicted label or input specifying an alternative label for the document. In an embodiment, the verification computer 304 tags the document with the verified label received via the aforementioned controls and stores the result in the verified document database 307. In some embodiments, as is described in herein, the verification computer 304 also feeds the result into the labeled document database 303 to assist with re-training the classifier implemented by the classification computer 301 to improve subsequent classifications. (see at least Lisuk8022, fig. 3, ¶70).
User interface 700 of the verification computer 304 represents a graphical display which displays data from a classified document and a collection of controls that modify the display or allow selection of a verified label for the classified document. (see at least Lisuk8022, fig. 7, ¶123).
The user interface for verifying the labels may be configured with controls (icons as claimed ) such as: drop down menus, scroll bars, buttons, forms, checkmark boxes, or other user interface elements allowing selection of a verified label for the classified document. In addition the user interface may be configured to accept mouse input to highlight one or more sentences, or other linguistic structures, within the displayed data from the document. The highlighted portions are then accepted by the classification computer 301 as the additional data. (see at least Lisuk8022, fig. 7, ¶112-113, 125).

The above human label verification feature of Lisuk8022 represents a step of human accuracy/inaccuracy verification, however, even if it could be argued that Lisuk8022 does not explicitly disclose: (item type identifier is accurate or inaccurate);
Munro2458  discloses: Human-in-the-loop interactive methods and systems are disclosed for creating and linking a series of interfaces configured to display information and receive confirmation of classifications made by a natural language modeling engine to improve organization of a collection of documents into an hierarchical structure. In some embodiments, the interfaces may display to an annotator a plurality of labels of potential classifications for a document as identified by a natural language modeling engine, collect annotated responses from the annotator, aggregate the annotated responses across other annotators, analyze the accuracy of the natural language modeling engine based on the aggregated annotated responses, and predict accuracies of the natural language modeling engine's classifications of the documents. (see at least Munro2458 , abstract).    A network for relating users across interfaces for annotating documents that may be classified according to an ontology created by a natural language modeling engine (see at least Munro2458, fig. 1, ¶52).
Munro2458 further discloses: An intelligent queuing module of natural language modeling engine 210, such as the one described in FIG. 2, generates a human readable prompt to elicit a label or task selection by a user of annotator work unit interface 850. One of skill in the art can imagine a multitude of applicable human readable prompts. (see at least Munro2458, fig. 8A-8C, ¶89). In response to a prompt from the AI model, a human annotator categorizes a line of business label (an item type classification) by determining “the best label for this document” (see at least Munro2458, fig. 8B, ¶90). A human annotator is prompted to respond to the question “is the highlighted section of the document an example of this label?” with yes and no answers in label pane 880 (item type identifier is accurate or inaccurate). (see at least Munro2458, fig. 8B, ¶90).   The label pane 880 displays (a list of potential identifiers). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand the user interface of Lisuk8022 used by the expert annotator to verify the classified label (item type) to include icons for confirming whether the label classification received from the AI model is accurate or inaccurate.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify in this way, since this accurate or inaccurate feedback enables a clear and unambiguous feedback sequence and flow to the human-in-the-loop interactive process.


Claims 3-4, are rejected under 35 U.S.C. 103 as being unpatentable over Lisuk et al. (US 2016/0078022) (hereinafter “Lisuk8022”), in view of Munro et al. (US 2016/0162458) (hereinafter “Munro2458”), and further in view of Zeng et al. (US 2015/0350144) (hereinafter “Zeng0144”).

Regarding claims 3-4, Lisuk8022 in view of Munro2458 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 2; respectively) as per the above rejection statements.
Plurality of documents (a list) to be labeled by the human-in-the-loop process of the combined system of Lisuk8022 in view of Munro2458.
Machine learning (“ML”) model and techniques for suggesting to suggest alternative text that optimizes certain performance metrics (such as lead qualification rate, lead conversion rate, deal opportunity crating rate, deal closing rate, deal size, etc.). A user may send a draft email, and/or components of a draft email, to a server and receive one or more alternative wordings that are predicted to elicit one or more target behavior by one or more recipients. The suggestion may be based, at least in part, on an ML model trained from historical training data, such as previously sent emails. (see at least Zeng0144, fig. 1, ¶84).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand the user interface of Lisuk8022 used by the expert annotator to verify the classified label (item type) to include icons for confirming whether the label classification received from the AI model is accurate or inaccurate.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify in this way, since this accurate or inaccurate feedback enables a clear and unambiguous feedback sequence and flow to the human-in-the-loop interactive process.

Per above, both, combined system of Lisuk8022 in view of Munro2458 and Zeng0144 using an AI model to label item types, wherein item types in Zeng0144 can be sales lead data.
Therefore it would have been obvious for the combined system of Lisuk8022 in view of Munro2458 to further implement the lead type items taught by Zeng0144, since this implementation would be a simple substitution of one known element (i.e., lead type items taught by Zeng0144) for another known element (i.e., other business-related type items taught by the combined system of Lisuk8022 in view of Munro2458), to obtain the predictable result of broadening the choices of slot sales categories that may be available to a seller/buyer by including a fixed price slot sales category.
One of ordinary skill in the art before the effective filing date of the claimed invention would have additionally been motivated to modify in this way, since lead type items enables the system to advance sales and marketing objectives.


Response to Arguments

Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive.
Any arguments not addressed below, are believed to have been addressed by the new grounds of rejections above.

35 U.S.C. 101 
Applicant's arguments regarding 35 U.S.C. 101 are not persuasive. The rejection is maintained. 
Applicant argues:
Contrary to the characterization in the Official Action, the claimed invention is NOT directed to a method for displaying leads or any other item. Instead, the invention is directed to a method that facilitates input of training data to an AI engine. The training data enables the AI engine to more accurately identify types of leads (or any other item to be analyzed), but the claims are not directed to the identification of item types, but rather to improvements in training data input that enables the AI engine to perform analysis of the items more efficiently. 
The method of the invention is not a way to assign lead type (or other) identifiers. It is a way to tell an Al engine whether the lead or other item has been correctly identified by the Al engine.
The invention is not "a method of observing, evaluating and judging data," as alleged in the Official Action. The invention is also clearly not a series of generic interactive steps that can be done mentally, but for the recitation of generic computer components. Uploading of training data to an Al engine cannot be done mentally. In fact, uploading of training data to an Al engine requires computer 
b. Step 2A - Prong 2 Because the claimed invention does not recite one of the patent-ineligible categories of Prong 1, there is no need to consider Prong 2. Nevertheless, the claimed invention is believed to be "significantly more" than just the application of generic computing components to the abstract idea of organizing human interactions. The claimed invention is "integrated" with Al technology, and in particular to more efficient data input to enable training of an AI engine, and has no application outside the context of training an Al engine. 
In response:
The uploading is nothing more than a step of transmitting data which, but for the recitation of generic computer components can be done mentally.
The claims are directed to a method performed by humans of label validation or model retraining. The claims describe humans going through an iterative process, almost like a wizard, wherein humans interact with label types and determine whether they are accurate or not, and iterate the process as needed over a list of lead type labels until an accurate determination is obtained. This concept represents managing personal behavior or interactions between people (including teaching, and following rules or instructions). This concept therefore falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, wherein all the claim steps can be seen as being part of the of managing interactions abstract idea.
The claimed generic processor limitation is no more than mere instructions to apply the exception using a generic processor. The “network interface connected to the provider through a network” is merely invoked as a tool to perform the abstract idea (mere instructions to apply the exception) as discussed in MPEP 2106.05(f). Accordingly, the additional elements when viewed individually and as a whole do not integrate the abstract idea into a practical application.

35 U.S.C. 102/103
The previously misleading language “method of training a provider” which seems to suggest training of a human without any reference to an artificial intelligence model has been now made clear with the amendments. The new amendments clarify the scope of the claims, and in so doing the amended language drastically changes the scope of the claims. Accordingly, new grounds of rejection are presented.
 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. NPL#1 <https://appen.com/blog/human-in-the-loop/>, and NPL#2 <https://hackernoon.com/what-is-human-in-the-loop-for-machine-learning-2c2152b6dfbb>.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  Tue-Thu, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mario C. Iosif/Primary Examiner, Art Unit 3681